United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1679
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Derrick Donnell Caffey

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 13, 2020
                               Filed: June 5, 2020
                                 [Unpublished]
                                    ________

Before SMITH, Chief Judge, LOKEN and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       In March 2008, Derrick Caffey pleaded guilty to one count of conspiracy to
distribute over five grams of cocaine and over fifty grams of cocaine base (crack
cocaine), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. At sentencing,
the district court determined that Caffey’s advisory guidelines sentencing range as a
career offender was 262 to 327 months imprisonment and sentenced Caffey to 262
months. We affirmed. United States v. Caffey, 326 F. App’x 417 (8th Cir. 2009).
In June 2010, on motion by the government under Federal Rule of Criminal
Procedure 35(b), Caffey’s sentence was reduced to 210 months. In January 2019, he
moved for a sentence reduction under the First Step Act of 2018. Caffey is eligible
for First Step Act relief because his “statutory penalties . . . were modified by section
2 or 3 of the Fair Sentencing Act.” Pub. L. No. 115-391, § 404(a), 132 Stat. 5194,
5222 (2018). The district court1 denied the motion without a hearing, and Caffey
appeals. We affirm.

       Caffey first argues the district court erred in denying his motion without
conducting a hearing that Section 404 of the First Step Act requires. This argument
is foreclosed by our recent decision in United States v. Williams, 943 F.3d 841, 843
(8th Cir. 2019), where we held that “Section 404 of the First Step Act does not
require a hearing.” Accord United States v. McDonald, 944 F.3d 769, 772 (8th Cir.
2019). Mandatory resentencing hearings under Section 404 would squander scarce
judicial resources, contrary to the Supreme Court’s approach to resentencing under
18 U.S.C. § 3582(c)(2). See Dillon v. United States, 560 U.S. 817, 825-28 (2010).

       Caffey further argues the district court abused its discretion by failing to give
sufficient weight to his post-sentencing rehabilitation, that he has completed anger
management and drug treatment programs and educational and vocational courses.
The district court acknowledged these achievements. However, applying the
sentencing factors in 18 U.S.C. § 3553(a), the court concluded that these positive
factors were outweighed by Caffey’s long history of drug dealing (he began selling
drugs at age twelve and was known as the “King of Crack”), the drug quantities
involved and the presence of numerous guns in his current conviction (Caffey sold
drugs out of his mother’s home with small children present and had his eighteen-year-


      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
old nephew help sell a gun to a man who said he would use it to kill someone), his
long lack of lawful employment, and his history of gang affiliation.

       We agree district courts should consider a defendant’s post-sentencing
rehabilitation in considering whether to grant a First Step Act sentence reduction.
See Pepper v. United States, 562 U.S. 476 (2011). We do not agree the district court
abused its discretion by making “only a passing reference” to Caffey’s rehabilitation
efforts. A district court is not required to reduce a sentence based on evidence of
rehabilitation. Id. at 505 n.17; see United States v. Tollefson, 853 F.3d 481, 486 (8th
Cir.), cert. denied, 138 S. Ct. 232 (2017) The district court noted Caffey’s positive
progress while in prison but concluded his long criminal history involving guns and
drugs, lack of legitimate work history, and previous gang affiliation made the 210-
month sentence appropriate to reflect the seriousness of the offense, promote respect
for the law, provide just punishment, afford adequate deterrence, and protect the
public. The court did not abuse its substantial sentencing discretion by giving greater
weight to these sentencing factors than to Caffey’s recent rehabilitation efforts.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-